PER CURIAM:
Juan Claros, a native and citizen of Bolivia, petitions for review of the Board of Immigration Appeals’ (“Board”) order affirming, without opinion, the immigration judge’s ruling finding Claros removable and denying his motion for a continuance. Claros challenges the denial of the motion for a continuance. We deny the petition for review.
“The immigration judge may grant a motion for continuance for good cause shown.” 8 C.F.R. § 1003.29 (2006). Whether to grant such a motion “is within the sound discretion of the immigration judge and is reviewed for abuse of discretion only.” Onyeme v. INS, 146 F.3d 227, 231 (4th Cir.1998). Based on the materials before us, we find no abuse of discretion in the denial of Claros’ motion for a continuance.
Accordingly, we deny the petition for review. We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before the court and argument would not aid the decisional process.

PETITION DENIED.